Order entered October 5, 2020




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-20-00467-CR
                             No. 05-20-00468-CR
                             No. 05-20-00469-CR
                             No. 05-20-00470-CR
                             No. 05-20-00472-CR
                             No. 05-20-00473-CR
                             No. 05-20-00474-CR
                             No. 05-20-00475-CR

                 ADRIAN DEVONTA ELLISON, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

             On Appeal from the Criminal District Court No. 5
                          Dallas County, Texas
      Trial Court Cause Nos. F08-33127-L, F08-51957-L, F10-23982-L,
    F19-00064-L, F19-40183-L, F19-40182-L, F19-40184-L & F08-11942-L

                                    ORDER

      Appellant’s brief was due on August 13, 2020. When it was not filed, we

notified appellant by postcard dated August 17, 2020 and directed him to file the
brief and an extension motion by August 27, 2020. To date, no brief has been filed

and we have had no communication from appellant.

      We ORDER the trial court to conduct a hearing to determine why

appellant’s brief has not been filed. In this regard, the trial court shall make

appropriate findings and recommendations and determine whether appellant

desires to prosecute these appeals, whether appellant has abandoned the appeals, or

whether appointed counsel has abandoned the appeals. See TEX. R. APP. P. 38.8(b).

If the trial court cannot obtain appellant’s presence at the hearing, the trial court

shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d
708 (Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent,

the trial court is ORDERED to take such measures as may be necessary to assure

effective representation, which may include appointment of new counsel.

      We ORDER the trial court to transmit a record of the proceedings, which

shall include written findings and recommendations, to this Court within THIRTY

DAYS of the date of this order.

      We DIRECT the Clerk to send copies of this order to the Honorable Carter

Thompson, Presiding Judge, Criminal District Court No. 5; to John Daniel

Oliphant Jr.; and to the Dallas County District Attorney’s Office, Appellate

Division.
      These appeals are ABATED to allow the trial court to comply with the

above order. The appeals shall be reinstated thirty days from the date of this order

or when the findings are received, whichever is earlier.



                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE